2014 WI 24

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2009AP892-D & 2012AP1777-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Naomi E. Soldon, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Naomi E. Soldon,
                                  Respondent.




OPINION FILED:          May 20, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                          2014 WI 24
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
Nos.    2009AP892-D
        2012AP1777-D


STATE OF WISCONSIN                              :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Naomi E. Soldon, Attorney at Law:

Office of Lawyer Regulation,                                           FILED
            Complainant,
                                                                  MAY 20, 2014
       v.
                                                                     Diane M. Fremgen
                                                                  Clerk of Supreme Court
Naomi E. Soldon,

            Respondent.




       ATTORNEY reinstatement proceeding.               Reinstatement granted

upon conditions.


       ¶1   PER   CURIAM.   We    review    a       report    filed     by    referee

Christine Harris Taylor recommending that the court reinstate,

with conditions, the license of Naomi E. Soldon to practice law

in Wisconsin.     After careful review of the matter, we agree that

Attorney    Soldon's    license    should       be      reinstated         and     that

conditions should be placed upon her resumption of the practice

of law.     We also agree with the referee that Attorney Soldon
                                                                                  Nos.    2009AP892-D
                                                                                         2012AP1777-D


should     be    required          to    pay        the    costs     of    this    reinstatement

proceeding, which are $2,680.59 as of January 29, 2014.

      ¶2        Attorney         Soldon        was        admitted    to     practice        law    in

Wisconsin       in       1990.         She    most       recently     practiced        law    in   the

Milwaukee area.             In 2010, Attorney Soldon's license to practice

law   was       suspended         for        six    months     for     misconduct         primarily

related     to       a    series        of     retail        thefts       and    her     subsequent

interactions         with        law    enforcement.            Those       incidents        occurred

over a period of time from the spring of 2007 through the spring

of    2008.          In     re     Disciplinary             Proceedings         Against      Soldon,

2010 WI 27, 324 Wis. 2d 4, 782 N.W.2d 81.

      ¶3        In May of 2012, Attorney Soldon filed a petition for

the reinstatement of her license to practice law.                                        In June of

2012, prior to the appointment of a referee in the reinstatement

proceeding, the Office of Lawyer Regulation (OLR) filed a letter

expressing the parties' joint request that a referee not be

appointed at that time.                      In August of 2012, the OLR filed a new

disciplinary complaint against Attorney Soldon and in September

of 2012, the parties filed an SCR 22.12 stipulation in the new

disciplinary action.               On October 9, 2012, this court granted the

parties'        joint      request           that    Attorney        Soldon's      petition        for

reinstatement be held in abeyance pending the resolution of the

new disciplinary action.

      ¶4        On   December           7,    2012,       Attorney        Soldon's     license     to

practice law in Wisconsin was suspended for six months, with the

suspension made retroactive to October 16, 2010, the date when


                                                     2
                                                                          Nos.     2009AP892-D
                                                                                  2012AP1777-D


her original six-month suspension was scheduled to end.                                   The

misconduct allegations giving rise to the 2012 case arose out of

Attorney Soldon's convictions for retail theft in both Wisconsin

and Illinois.         In re Disciplinary Proceedings Against Soldon,

2012 WI 122, 344 Wis. 2d 581, 824 N.W.2d 439.                               On March 15,

2013, this court lifted the stay of proceedings with respect to

Attorney Soldon's petition for the reinstatement of her license

to practice law in Wisconsin.

      ¶5     Attorney       Soldon       filed         an    amended        reinstatement

petition.     The OLR filed a response indicating it did not oppose

the   petition,      provided      that       Attorney      Soldon     be    required      to

provide     the     OLR    with   quarterly        reports      from        her     treating

physician, Lance P. Longo, M.D., for a period of two years to

confirm that Attorney Soldon is maintaining her sobriety and

continuing to abstain from gambling.                        A public hearing on the

reinstatement       petition      was    held     on    November     15,     2013.        The

referee     filed    her   report       and    recommendation        on     December      13,

2013, and filed an amended report on January 9, 2014.

      ¶6     Supreme Court Rule 22.31(1)1 provides the standards to

be met for reinstatement.                 Specifically, the petitioner must




      1
          SCR 22.31(1) states:

           The petitioner has the burden of demonstrating,
      by clear, satisfactory, and convincing evidence, all
      of the following:

           (a) That he or she has the moral character to
      practice law in Wisconsin.

                                              3
                                                      Nos.    2009AP892-D
                                                             2012AP1777-D


show by clear, satisfactory, and convincing evidence that he or

she has the moral character to practice law; that his or her

resumption of the practice of law will not be detrimental to the

administration of justice or subversive of the public interest;

and that he or she has complied with SCR 22.26 and the terms of

the order of suspension.      In addition to these requirements,

SCR 22.29(4)(a)-(4m)2   provides   additional   requirements    that   a


          (b) That his or her resumption of the practice of
     law will not be detrimental to the administration of
     justice or subversive of the public interest.

          (c) That his or her representations in the
     petition, including the representations required by
     SCR   22.29(4)(a)  to  [(4m)]   and   22.29(5), are
     substantiated.

          (d) That he or she has complied fully with the
     terms of the order of suspension or revocation and
     with the requirements of SCR 22.26.
     2
       SCR 22.29(4)(a) through (4m) provides that a petition for
reinstatement shall show all of the following:

          (a) The   petitioner    desires       to   have      the
     petitioner's license reinstated.

          (b) The petitioner has not practiced law during
     the period of suspension or revocation.

          (c) The petitioner has complied fully with the
     terms of the order of suspension or revocation and
     will   continue  to   comply   with them  until the
     petitioner's license is reinstated.

          (d) The petitioner has maintained competence and
     learning in the law by attendance at identified
     educational activities.

          (e) The petitioner's conduct since the suspension
     or revocation has been exemplary and above reproach.

                                   4
                                                          Nos.    2009AP892-D
                                                                 2012AP1777-D


petition for reinstatement must show.          All of these additional

requirements are effectively incorporated into SCR 22.31(1).

      ¶7    When we review a referee's report and recommendation,

we will adopt the referee's findings of fact unless they are

clearly erroneous.      Conclusions of law are reviewed de novo.

See    In   re    Disciplinary     Proceedings     Against       Eisenberg,

2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.

      ¶8    We   conclude   the    referee's      findings     support     a

determination    that   Attorney   Soldon   has    met   her     burden   to

           (f) The petitioner has a proper understanding of
      and attitude toward the standards that are imposed
      upon members of the bar and will act in conformity
      with the standards.

           (g) The petitioner can safely be recommended to
      the legal profession, the courts and the public as a
      person fit to be consulted by others and to represent
      them and otherwise act in matters of trust and
      confidence and in general to aid in the administration
      of justice as a member of the bar and as an officer of
      the courts.

           (h) The petitioner has fully complied with the
      requirements set forth in SCR 22.26.

           (j) The petitioner's proposed use of the license
      if reinstated.

           (k) A full description of all of the petitioner's
      business activities during the period of suspension or
      revocation.

           (4m) The petitioner has made restitution to or
      settled all claims of persons injured or harmed by
      petitioner's misconduct, including reimbursement to
      the Wisconsin lawyers' fund for client protection for
      all payments made from that fund, or, if not, the
      petitioner's explanation of the failure or inability
      to do so.

                                    5
                                                                      Nos.    2009AP892-D
                                                                             2012AP1777-D


establish by clear, convincing, and satisfactory evidence that

she has met all of the standards required for reinstatement.

       ¶9        The    referee     found   that     during     the    term     of    her

suspension, Attorney Soldon has not practiced law.                       Although she

assisted her husband with his law practice, the referee found

that     Attorney          Soldon     vigilantly      ensured     that        her     work

constituted neither the unauthorized practice of law, nor law

work activity customarily done by law students, law clerks, or

other paralegal personnel; and that her routine duties included

billing,         filing,    mailing,    marketing,      purchasing,       scheduling,

typing, and other purely administrative functions.

       ¶10       The    referee     found   that    Attorney    Soldon       has     fully

complied with the terms of the order of suspension and that she

was not required to make any restitution or settle any claims

caused      by    her    misconduct.        The    referee    found    that    Attorney

Soldon has maintained competence                   and learning in the law by

attending        various     continuing     legal    education       conferences      and

programs.         The referee also found that Attorney Soldon's conduct

since the time of her suspension has been exemplary and above

reproach.

       ¶11       The referee noted that Attorney Soldon's misconduct

arose from her substance abuse and gambling addiction, and since

the time of her suspension she has participated in a one-year

Milwaukee         County     drug     treatment     program     as     part     of    the

successful completion of deferred prosecution agreements that

resulted in the dismissal of charges against her in Milwaukee


                                             6
                                                                            Nos.    2009AP892-D
                                                                                   2012AP1777-D


County.      In addition to the drug court program, Attorney Soldon

participated in a 28-day inpatient treatment program, followed

by outpatient treatment and ongoing individual treatment.

       ¶12    The referee noted that on August 8, 2013, Dr. Longo

sent    the     OLR        a    letter       recommending             Attorney       Soldon's

reinstatement        and       outlining      her       treatment         and      prognosis.

Dr. Longo     stated       that    Attorney       Soldon       demonstrated         integrity

throughout     her    treatment.          Dr.      Longo       said    Attorney      Soldon's

chances of relapsing were particularly low given the strength

and length, almost four years, of her recovery.                           Dr. Longo said,

"My    prognosis,      therefore,        is       that        [Attorney      Soldon]       will

maintain her recovery.                 As the misconduct resulted from her

addictions     that     are       no   longer      problematic,         I    believe       that

[Attorney Soldon] is fit to practice law in Wisconsin."

       ¶13    The referee found that Attorney Soldon has a proper

understanding     of    and       attitude    toward          the    standards      that    are

imposed upon members of the bar and will act in conformity with

those standards.            The referee also found that Attorney Soldon

can safely be recommended to the legal profession, the courts,

and the public as a person fit to be consulted by others and to

represent     them     and      otherwise     act       in     matters      of     trust    and

confidence     and     in      general   to       aid    in    the    administration         of

justice as a member of the bar and as an officer of the courts.

The referee noted that if her license to practice is reinstated,

Attorney Soldon intends to practice labor law, as she did prior

to her suspension, and she plans to work with her husband.


                                              7
                                                                       Nos.    2009AP892-D
                                                                              2012AP1777-D


    ¶14     The     referee    noted    that       no   testimony      was     presented

during the hearing to indicate opposition to Attorney Soldon's

request    that     her     license    to    practice     law     in    Wisconsin       be

reinstated.

    ¶15     The      referee     stated,         "Ms.    Soldon        has     testified

convincingly about the facts and circumstances leading to her

suspension.        She takes full responsibility for her addiction and

is committed to her recovery."                    The referee recommends that

Attorney    Soldon's        license    to    practice     law     in    Wisconsin       be

reinstated subject to a requirement that she provide the OLR

with quarterly reports from Dr. Longo for a period of two years

to confirm that she is maintaining her sobriety and continuing

to abstain from gambling.

    ¶16     This court has carefully evaluated whether Attorney

Soldon has indeed met the requirements for the reinstatement of

her license to practice law in Wisconsin, and we conclude that

she has.    Attorney Soldon has acknowledged the wrongfulness of

her conduct, voluntarily entered into a rehabilitation program,

and by all accounts has successfully undergone treatment for her

addictions.        We agree with the referee that Attorney Soldon has

met her burden of proof with respect to all elements needed to

justify her reinstatement.            We agree with the referee that, as a

condition     of     her    reinstatement,         Attorney     Soldon        should     be

required    to      provide    the     OLR       with   quarterly       reports        from

Dr. Longo for a period of two years to confirm that she is

maintaining        her     sobriety    and       continuing     to      abstain        from


                                             8
                                                               Nos.    2009AP892-D
                                                                      2012AP1777-D


gambling.     We also agree with the referee's recommendation that

Attorney Soldon should pay the full costs of the proceeding,

which are $2,680.59.

    ¶17      IT IS ORDERED that the license of Naomi E. Soldon to

practice law in Wisconsin is reinstated effective the date of

this order.

    ¶18      IT IS FURTHER ORDERED that, as a condition of the

reinstatement    of    her   license     to   practice   law   in     Wisconsin,

Naomi E. Soldon shall provide the Office of Lawyer Regulation

with quarterly reports from Dr. Lance Longo for a period of two

years   to   confirm   that   she   is     maintaining   her    sobriety      and

continuing to abstain from gambling.

    ¶19      IT IS FURTHER ORDERED that within 60 days of the date

of this order, Naomi E. Soldon shall pay to the Office of Lawyer

Regulation the costs of this proceeding.

    ¶20      IT IS FURTHER ORDERED that compliance with all of the

terms of this order remains a condition of Naomi E. Soldon's

license to practice law in Wisconsin.




                                       9
    Nos.    2009AP892-D
           2012AP1777-D




1